Motion Granted; Appeal Dismissed and Memorandum Opinion filed August
21, 2014




                                      In The

                     Fourteenth Court of Appeals

                              NO. 14-13-00606-CV


                     HARRIS COUNTY, TEXAS, Appellant

                                        V.

 CARLO PARADA, PATRICIA CONTRERAS AND PATRICIA QUIROZ
                  CONTRERAS, Appellees

                     On Appeal from the 151st District Court
                             Harris County, Texas
                       Trial Court Cause No. 2011-03419


                 MEMORANDUM                     OPINION

      This is an appeal from a judgment signed June 5, 2013. On August 12, 2014,
appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                                   PER CURIAM

Panel consists of Chief Justice Frost and Justices Christopher and Busby.